Citation Nr: 0936672	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-14 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
neurological impairment of the left (dominant) upper 
extremity, to include ulnar neuropathy at elbow and wrist 
(cubital syndrome), and carpal tunnel syndrome due to median 
entrapment neuropathy at the wrist level.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 2002 to October 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico which granted entitlement to service 
connection and assigned the initial rating that is the 
subject of the current appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a  videoconference hearing from San Juan, Puerto 
Rico in June 2009 to present testimony on the issue on 
appeal.  The hearing transcript has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issue of entitlement to an 
increased rating for the Veteran's service-connected left 
upper extremity neurological conditions is ready for Board 
adjudication.  See 38 C.F.R. § 19.9 (2008).  Although the 
Board sincerely regrets the delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.
Specifically, during the Veteran's June 2009 hearing 
testimony, he indicated that he receives disability benefits 
from the Social Security Administration (SSA), records of 
which are not included in the claims file.  VA has a duty to 
acquire a copy of the decision granting SSA disability 
benefits and the supporting medical documents upon which the 
decision was based.  See Hayes v. Brown, 9 Vet. App. 67 
(1996).  The Board has no discretion in this matter, and SSA 
medical records must be sought prior to adjudication of the 
issue on appeal.

Also during hearing testimony, the Veteran stated that he had 
undergone physical therapy for his service-connected 
neurological conditions at VA facilities in both San Juan and 
Arecibo, to include anticipated treatment by a civilian 
provider through a VA referral.  All relevant physical 
therapy records should be obtained and associated with the 
claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA for the purpose of 
obtaining a copy of the decision and 
all medical records relied upon in 
conjunction with the Veteran's 
successful claim for SSA disability 
benefits.  

2.  Ensure that all relevant VA treatment 
records are associated with the claims 
file.  Physical therapy records should be 
requested from VA facilities in San Juan 
and Arecibo, to include any treatment 
provided by civilian practitioners 
through VA referral, as referenced by the 
Veteran in the June 2009 hearing 
transcript.  Duplicates of outpatient 
records currently contained within the 
claims file need not be resubmitted.  

3.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If any 
identified record is unavailable, the RO 
should so specifically state, and the 
documentation used in making that 
determination should be set forth in the 
claims file.  All attempts to obtain 
these records, including those which may 
ultimately prove unsuccessful, must be 
documented in the claims folder.

4.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the Veteran, he 
and his representative must be 
furnished a Supplemental Statement of 
the Case which addresses all evidence 
associated with the claims file since 
the last Statement of the Case.  The 
Veteran and his representative must be 
afforded the applicable time period in 
which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




